Name: Commission Regulation (EEC) No 3010/84 of 26 October 1984 amending for the third time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 283/34 Official Journal of the European Communities 27. 10 . 84 COMMISSION REGULATION (EEC) No 3010/84 of 26 October 1984 amending for the third time Regulation (EEC) No 1371/84 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector time limits have not yet been notified of the reference quantity which will be allocated to them ; whereas the first collection of the additional levy should, in such cases, take place within 75 days of the end of the second quarter ; whereas in cases where formula B is applied, a time limit of 75 days should be authorized only in respect of a percentage of the levy normally payable, namely that corresponding to the ratio between the quantity delivered by the producer who has applied for a special or an additional reference quantity and the purchaser's reference quantity ; whereas, moreover, the same flexible approach should be adopted in the case of reference quantities trans ­ ferred during and after the reference period ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1557/84, and in particular Article 13 thereof, HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 1371 /84 (4), as last amended by Regulation (EEC) No 2988/84 (5), laid down detailed rules for the application of the additional levy ; Whereas Article 15 ( 1 ) of Regulation (EEC) No 1371 /84 lays down that the first collection of the addi ­ tional levy must take place within 45 days of the end of the second quarter ; whereas, in view of the initial period required to adopt production and, in particular, the financial problems which many producers may encounter on the occasion of the first collection of no more than 50 % of the levy payable in respect of the first two quarters, with any remainder being collected at the end of the 12-month period ; Whereas in certain Member States, as a result of delays in the processing of applications for the granting of reference quantities pursuant to Articles 3 and 4 of Regulation (EEC) No 857/84, or in the examination of cases of transfer of reference quantity referred to in Article 7 of the same Regulation , producers who submitted their applications within the prescribed Article 1 Article 15 ( 1 ) (c) of Regulation (EEC) No 1371 /84 is hereby replaced by the following : '(c) Member States other than Italy and Greece are hereby authorized to collect 50 % of the levy payable in respect of the first two quarters of its application within a 45-day period after 30 September 1984 and to collect the remainder within a 45-day period after the end of the first 12-month period . In addition , Member States are hereby autho ­ rized to extend the 45-day period referred to above to 75 days for producers who have applied for the granting of a special or an additional reference quantity pursuant to Articles 3 and 4 of Regulation (EEC) No 857/84 or, in the case of the transfer of a reference quantity pursuant to Article 7 of the aforesaid Regulation, where those producers were not notified of their final reference quan ­ tity by 30 September 1984 because of delays in dealing with their case . Where formula B is applied, the period in question may be 75 days (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 150 , 6 . 6 . 1984, p. 6 . ( 3 ) OJ No L 90, 1 . 4 . 1984 , p. 13 . (4) OJ No L 132, 18 . 5 . 1984, p. 11 . O OJ No L 282, 26 . 10 . 1984 , p. 44 . 27. 10 . 84 Official Journal of the European Communities No L 283/35 in respect of the percentage of the levy normally payable which corresponds to the ratio between the quantities delivered by those producers and the purchaser's reference quan ­ tity .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 October 1984. For the Commission Poul DALSAGER Member of the Commission